EXHIBIT 10.8

 

COPY

 

TERM NOTE

 

$7,804,438

 

Los Angeles, California

 

 

December 7, 2001

 

FOR VALUE RECEIVED, the undersigned, HAUSER, INC., a Delaware corporation,
HAUSER TECHNICAL SERVICES, INC., a Delaware Corporation, BOTANICALS
INTERNATIONAL EXTRACTS, INC., a Delaware corporation, ZETAPHARM, INC., a New
York corporation, (collectively, the “Borrowers”), hereby jointly and severally,
unconditionally promise to pay to the order of Wells Fargo Bank, National
Association (the “Lender”), at c/o Wells Fargo HSBC Trade Bank, N.A., 333 South
Grand Avenue, 8th Floor, Los Angeles, California 90071, or at such other place
as the holder of this Note may direct, (i) on each of December 31, 2001, January
31, 2002, February 28, 2002, March 31, 2002, and May 31, 2002 the principal sum
of TWENTY THOUSAND DOLLARS ($20,000), (ii) on April 30, 2002 the principal
amount of THREE MILLION DOLLARS ($3,000,000) and (iii) on June 30, 2002 (the
“Maturity Date”) the principal amount of FOUR MILLION SEVEN HUNDRED FOUR
THOUSAND FOUR HUNDRED THIRTY-EIGHT DOLLARS ($4,704,438) or such other amount as
represents the aggregate unpaid principal amount of the Term Loan made by the
Lender pursuant to the Credit Agreement, in each case in lawful money of the
United States of America and in immediately available funds.  The Borrowers
further agree, jointly and severally, to pay interest on the unpaid principal
amount outstanding hereunder from time to time from the date hereof in like
money at such office at at a rate per annum equal to the Prime Rate plus a
margin of three percent (3%).  Interest shall accrue hereunder from the date of
each advance until the date of payment, shall be calculated on the basis of a
year of three hundred sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Interest shall be payable in arrears on the last day of each calendar month and
on the Maturity Date.  In the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.

 

If any principal of or interest on any Loan or any fee or other amount payable
by the Borrowers hereunder or under the Credit Agreement is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate provided above in this Note.

 

This Note is the Term Note referred to in the Amended and Restated Credit
Agreement dated as of December 7, 2001 (the “Credit Agreement”), among the

 

--------------------------------------------------------------------------------


 

Borrowers and the Lender, is secured as provided therein and in the Security
Documents and is subject to optional and mandatory prepayment as set forth in
the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.  This Note shall be governed by, and
construed and interpreted in accordance with, the laws of the State of
California.

 

The holder of this Note is authorized from time to time to debit any accounts
maintained by any Borrower with such holder for any and all amounts payable by
the Borrowers hereunder.

 

This Note may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Note to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HAUSER, INC.

 

 

By:

  /s/  Kenneth C. Cleveland

 

 Name:  Kenneth C. Cleveland

 Title:  Chief Executive Officer

 

 

HAUSER TECHNICAL SERVICES, INC.

 

 

By:

  /s/  Thomas W. Hanlon

 

 Name:  Thomas W. Hanlon

 Title:  Secretary and Treasurer

 

 

BOTANICALS INTERNATIONAL EXTRACTS, INC.

 

 

By:

  /s/  Kenneth C. Cleveland

 

 Name:  Kenneth C. Cleveland

 Title:  Chief Executive Officer

 

 

ZETAPHARM, INC.

 

 

By:

  /s/  Thomas W. Hanlon

 

 Name:  Thomas W. Hanlon

 Title:  Secretary and Treasurer

 

3

--------------------------------------------------------------------------------